Citation Nr: 9919671	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an apportioned share of the veteran's pension 
benefits, claimed on behalf of his (putative) spouse.


REPRESENTATION

Appellant represented by:	Michael D. Mitchell, Attorney 
at Law

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1953.  The appellant claims that she is his common law 
wife, and that she is entitled, on her own behalf, to an 
apportioned share of his Department of Veterans Affairs (VA) 
pension benefits. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 letter action by the above-
mentioned VA Regional Office (RO), which denied the 
appellant's claim for an apportionment of the veteran's 
pension benefits.  Later in August 1997, the appellant 
initiated her appeal of this matter by filing a notice of 
disagreement (NOD).  In September 1997, the RO issued a 
statement of the case (SOC).  In November 1997, the appellant 
perfected her appeal by filing a VA Form 9 ("Appeal to the 
Board of Veterans' Appeals").  In this regard, the Board 
notes that because this matter involves a claim for an 
apportionment, it is a simultaneously contested claim, and 
therefore subject to special time limitations for initiating 
and perfecting an appeal.  See generally 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999) (Board jurisdiction requires timely 
NOD and substantive appeal), 38 C.F.R. § 20.101 (1998) 
(same); and compare 38 U.S.C.A. § 7104(b), 38 C.F.R. 
§§ 20.200, 20.302 (1998) (claimant permitted minimum time 
limit of one year after notification of adverse decision for 
filing substantive appeal in garden variety VA benefits 
matter) with 38 U.S.C.A. § 7105A (West 1991), 38 C.F.R. 
§§ 20.3(o), 20.501, 20.503 (1998) (30 day time limit for 
filing substantive appeal in contested claims).  In the 
present case, the appellant's November 1997 substantive 
appeal would not have been timely filed pursuant to the 
contested claims procedures provided by 38 C.F.R. § 20.501 
(1998).  However, the RO's August 1997 notification to the 
appellant (particularly, the enclosed VA Form 4107), as well 
as the RO's cover letter to the September 1997 SOC, 
misinformed her as to the time period for filing a 
substantive appeal.  Thus, VA is estopped from finding her 
appeal untimely.  See Bailey v. West, 160 F.3d 1360, 1368 
(Fed. Cir. 1998) (equitable tolling principles applied to 
untimely notice of appeal of Board decision, notwithstanding 
38 U.S.C.A. § 7266, where RO personnel misinformed veteran as 
to applicable time limitations for filing such notice).  In 
July 1998, the undersigned Member of the Board conducted a 
hearing on the matter at the RO (Travel Board hearing).


REMAND

The appellant and her attorney contend that she is entitled 
to an apportionment of the veteran's pension benefits.  
However, before the Board can address the merits of that 
contention, the Board must address certain procedural and due 
process concerns raised by the record.  

In this regard, the Board notes that matters of apportionment 
are simultaneously contested claims.  See 38 C.F.R. § 20.3(o) 
(1998).  As such, they are subject to "contested claims" 
procedures, and to special time limits for initiating and 
perfecting an appeal.  See 38 U.S.C.A. §§ 7105(b), 7105A 
(West 1991); 38 C.F.R. §§ 19.100 et. seq.; 20.500 et. seq.; 
20.713 (1998).  For example, "all interested parties" and 
their representatives, if any, will be specifically notified 
of the action taken by the agency of original jurisdiction 
(i.e., the RO, see 38 C.F.R. § 20.3(a)) in a simultaneously 
contested claim, and of the right to initiate an appeal and 
the time limit therefor, as well as hearing and 
representation rights.  38 C.F.R. § 19.100 (1998); see 
38 C.F.R. § 19.102 (1998).  The time allowed for the filing 
of a NOD with respect to such action shall be sixty days from 
the date notice of the adverse action is mailed.  38 U.S.C.A. 
§ 7105A(a); 38 C.F.R. §§ 20.500, 20.501 (1998).  Upon the 
filing of a NOD, "all parties" and their representatives, 
if any, will be furnished with a SOC, and the party in 
interest who filed a NOD will be allowed thirty days from the 
date of mailing such SOC in which to file a formal appeal.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. §§ 19.101, 20.500, 20.501 
(1998).  An extension of time to file a formal appeal may be 
granted for good cause shown, but with consideration of the 
interests of the other parties involved.  Id.; see 38 C.F.R. 
§§ 20.501, 20.503 (1998).  If a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimants and their representatives, if any, will 
be notified and afforded an opportunity to be present.  
38 C.F.R. § 20.713 (1998).  The appellant will be allowed to 
present opening testimony and argument.  Id.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  Id. 

The present case must be remanded because the RO failed to 
comply with the contested claims procedures at several points 
at which it was required to do so.  Specifically, after the 
appellant submitted her August 1997 NOD with the denial of 
the apportionment, the RO failed to issue copies of the 
September 1997 SOC to the veteran and his representative.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (1998).  (The RO 
also did not notify the veteran's representative that the 
apportionment had been denied when it notified the veteran of 
the denial in August 1997.  Id.)  After the appellant 
submitted her November 1997 substantive appeal, the RO failed 
to communicate the substance of the appeal, via a "notice of 
appeal," to the veteran and his representative.  38 U.S.C.A. 
§ 7105A(b); 38 C.F.R. § 19.102 (1998).  When the RO scheduled 
the July 1998 Travel Board hearing (see notice of hearing 
dated July 1998), the RO failed to notify the veteran and his 
representative, and to afford the veteran the opportunity to 
be present at the hearing and proffer testimony and argument.  
38 C.F.R. § 20.713(a) (1998).  Thus, the RO should take the 
corrective action set forth in the indented remand 
instruction paragraphs.  See 38 C.F.R. §§ 19.9, 20.706 
(1998).

There are additional reasons warranting remand, which, for 
sake of clarity, require an overview of the substantive law 
and regulations regarding apportionments.  Particularly, 
applicable law provides that if the veteran is not living 
with his spouse, or his child is not in the veteran's 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary of VA.  38 U.S.C.A. § 5307(a) 
(West 1991).  In turn, VA regulations provide for two types 
of apportionments.  A "general" apportionment may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 
(1998).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) 
(1998) provides that an apportionment may be paid if the 
veteran's spouse is not residing with his spouse or if his 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the child's support.  Id.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 
38 C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her "dependents" on the 
basis of the facts of the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451 (1998).  In determining the basis for 
special apportionment, consideration is to be given to such 
factors as the amount of VA benefits payable, other income 
and resources of the veteran and those dependents in whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his or her dependents and the apportionment 
claimants.  Id.  The special apportionment was apparently 
meant to provide for an apportionment in situations where a 
veteran is reasonably discharging his responsibility for the 
support of his spouse (or support of any other claimant who 
might otherwise be entitled to a "general" apportionment), 
but special circumstances exist which warrant giving 
"dependents" additional support.  See, e.g., Veterans 
Regulation No. 6(c), Instruction No. 2,  VI (Oct. 1934); cf. 
Veterans Regulation No. 6(c),  4 (June 1934). 

Here, the appellant's attorney contended, in his June 1998 
letter to the RO and during the July 1998 Travel Board 
hearing [Transcript (Tr.) p. 3.], that the appellant is 
entitled to apportionment under the provisions of 38 C.F.R. 
§ 3.450.  The RO addressed that regulation in its September 
1997 SOC.  However, during the Travel Board hearing, the 
appellant also contended that she is entitled to an 
apportionment on the basis of hardship, which is the 
criterion for an apportionment pursuant to 38 C.F.R. § 3.451.  
[Tr. p. 12.]  The RO did not specifically address 38 C.F.R. 
§ 3.451 in its September 1997 SOC or elsewhere.  Thus, the RO 
should issue a Supplemental SOC (SSOC) addressing her claim 
under that regulation.

In this regard, the Board notes that 38 C.F.R. § 3.451 makes 
no provision for apportionment to "spouses."  Instead, 
38 C.F.R. § 3.451 provides, in relevant part, for 
apportionment between the veteran and his or her 
"dependents."  Therefore, it appears that if the appellant 
desires to establish entitlement to an apportionment under 
38 C.F.R. § 3.451, she would need to show that she is a 
"dependent" of the veteran.  By contrast, in order to claim 
an apportionment under 38 C.F.R. § 3.450, she need only show 
that she is the veteran's "spouse."  As the appellant's 
attorney notes in his June 1998 letter to the RO, the RO has 
relied on the definition of "dependent" provided by 
38 C.F.R. § 3.23(d)(1) (1998).  See RO's July 1997 letter to 
the veteran, August 1997 letter to the appellant, and 
September 1997 SOC.  However, the appellant's claim under 
38 C.F.R. § 3.450 does not require a showing of dependency.  
On the other hand, to the extent that her claim under 
38 C.F.R. § 3.451 requires a showing that she is a 
"dependent," the definition of "dependent" provided at 
38 C.F.R. § 3.23 is, by the terms of that regulation, limited 
in application to use "in that section."  38 C.F.R. § 3.23 
(1998).  Thus, on remand, the RO should not require the 
appellant to establish that she is a "dependent" insofar as 
she claims entitlement to an apportionment under 38 C.F.R. 
§ 3.450, and insofar as she claims entitlement to an 
apportionment under 38 C.F.R. § 3.451, the RO should not use 
the definition of "dependent" provided by 38 C.F.R. § 3.23.  

Furthermore, the record presents a substantial question 
regarding the marital status of the appellant and the 
veteran.  In an August 1996 claim (VA Form 21-526), the 
veteran noted that his marriage to the appellant terminated 
in 1987 by virtue of a "final divorce" in Providence, Rhode 
Island.  See Form 21-526, Items 28A and 29.  Similarly, an 
October 1995 private medical record of Family Health Services 
reflects the veteran's report that he had been "divorced" 
for six years.  This is relevant because the appellant seeks 
apportionment as the veteran's "spouse" pursuant to 
38 C.F.R. § 3.450 (1998).  In this regard, the Board notes 
that in a July 1997 letter, the RO asked the veteran to 
clarify his marital status in light of his August 1996 
statement, and in light of additional, conflicting evidence 
regarding the date of his putative marriage to the appellant.  
In August 1997, the appellant submitted a statement, signed 
by her and the veteran, in which she explained why the 
appellant had previously alleged a marriage date when in fact 
she and the veteran had a common law marriage.  However, her 
explanation does not account for the discrepancy between her 
allegations of a current marriage to the veteran and the 
veteran's statements regarding a divorce.  This subissue 
requires additional evidentiary development, as set forth in 
the indented remand instruction paragraphs below.  See 
38 C.F.R. §§ 3.204(a)(2), 3.205(c), 3.450(f) (1998).

Additionally, because the appellant asserts entitlement to an 
apportionment pursuant to 38 C.F.R. § 3.450(a)(1)(ii), see 
June 1998 letter from her attorney, it is her burden to 
establish that "the veteran is not reasonably discharging 
his ... responsibility" for her support.  38 C.F.R. § 3.450 
(1998).  However, the record is unclear as to the nature and 
scope of the veteran's putative "responsibility" to her.  
Does the putative responsibility arise from a court order, 
private agreement, state law, or otherwise?  Cf. 38 C.F.R. 
§ 3.57(d)(2) (1998).  Therefore, on remand, the parties 
should be provided with the opportunity to present evidence 
and argument regarding this question.

Finally, the Board notes that in her November 1997 
substantive appeal, the appellant requested a hearing at the 
RO before a RO hearing officer (RO hearing request).  A July 
1998 report of contact reflects that the appellant's attorney 
acknowledged the RO hearing request, and asked for a Travel 
Board hearing, which was conducted later that month.  
However, neither the report of contact nor any other part of 
the record reflects that the appellant affirmatively withdrew 
her RO hearing request.  Thus, on remand, the RO should 
contact the appellant and her attorney to clarify this.

This case is REMANDED for the following actions: 

1.  The RO should furnish the veteran 
and his representative (a) copies of the 
September 1997 SOC, containing only the 
information which directly affects the 
payment of the benefits which are the 
subject of the contested claim, see 
38 C.F.R. § 19.101; (b) a "notice of 
appeal" containing the substance of the 
appellant's November 1997 substantive 
appeal, see 38 C.F.R. § 19.102 (1998); 
and (c) copies of transcript of the July 
1998 Travel Board hearing.  The RO 
should also furnish the veteran's 
representative with a copy of its 
August 12, 1997 notification letter to 
the veteran.  The RO should place 
documentation of compliance with the 
foregoing in the claims file.

2.  The RO should take reasonable steps 
to ascertain whether the parties were 
divorced at some time from 1987 to 1989, 
as alleged by the veteran (including an 
alleged "final divorce" in Providence, 
Rhode Island, in 1987).  This should 
include taking reasonable steps to 
obtain a certified copy (or a certified 
abstract) of any final decree of divorce 
or annulment specifically reciting the 
effects of the decree, if such decree 
exists.  38 C.F.R. § 3.205(b).  This may 
include asking the custodian of divorce 
records for Providence, Rhode Island 
whether any record exists as to a 
divorce between the parties.  The RO 
should place documentation of compliance 
with the foregoing in the claims file.

3.  The RO should contact the parties 
and their representatives and ask them 
to submit evidence and argument 
regarding the nature and scope of the 
veteran's putative "responsibility" to 
the appellant, see 38 C.F.R. § 3.450, 
and to identify the source of that 
"responsibility" (i.e., whether it 
arises from a court order, private 
agreement, state law, some combination 
thereof, or otherwise.)  All materials 
obtained should be associated with the 
file. 

4.  The RO should ask the parties to 
submit updated financial statements and 
copies of supporting documents for all 
pertinent periods, including any 
pertinent canceled checks, copies of 
pertinent bills, invoices, bank 
statements, as well as lease, loan, or 
mortgage agreements, to corroborate 
their assertions pertaining to monthly 
income (including sources thereof) and 
expenditures (including identification 
of payees).  The RO should ask each 
party to provide a statement as to 
whether they have shared housing 
expenses with any other individual, with 
respect to all pertinent periods, and, 
if so, whether such individual(s) pay(s) 
all or any portion of the expenses shown 
on that party's updated financial 
statement(s).  The RO should inform the 
parties that this development is being 
undertaken in an effort to provide VA 
with the information necessary to 
properly adjudicate the issue on appeal, 
and should notify them that their 
failure to cooperate in this effort may 
result in an adverse determination.  All 
materials obtained should be associated 
with the claims folder.

5.  The RO should contact the appellant 
and her attorney and determine whether 
she still desires a hearing at the RO, 
as she requested in her November 1997 
substantive appeal.  If she still 
desires a hearing, then the RO should 
schedule such a hearing, and provide the 
veteran and his representative the 
opportunity to attend the hearing and 
present evidence and argument, pursuant 
to the contested claims procedures.  See 
38 C.F.R. § 20.713 (1998). 

6.  Thereafter, the RO should review the 
evidence in the claims folder and take 
adjudicatory action on the matter of the 
appellant's entitlement to an 
apportionment of the veteran's pension 
benefits.  The RO should address whether 
an apportionment is warranted under 
either 38 C.F.R. § 3.450 or 38 C.F.R. 
§ 3.451, and consider the contentions 
raised in the June 1998 letter from the 
appellant's attorney.  The RO should not 
require the appellant to establish that 
she is a "dependent" insofar as she 
claims entitlement to an apportionment 
under 38 C.F.R. § 3.450, and insofar as 
she claims entitlement to an 
apportionment under 38 C.F.R. § 3.451, 
the RO should not use the definition of 
"dependent" provided by 38 C.F.R. 
§ 3.23.  If any benefit sought by the 
appellant is denied, a SSOC should be 
issued to both parties and their 
representatives, if any, in accordance 
with applicable contested claims 
procedures.  The SSOC should contain a 
summary of the evidence received since 
the SOC was issued, and a recitation of 
38 C.F.R. § 3.451.  The parties should 
be given 30 days to respond to the SSOC.  
The RO may undertake additional 
development if necessary, consistent 
with the contested claims procedures.  

7.  Thereafter, the RO should contact 
the veteran and his representative and 
ask the veteran whether he desires that 
the RO schedule another Travel Board 
hearing for the appellant on her behalf 
(i.e., a hearing at which the appellant 
would appear and present evidence and 
argument, and, if she desires, rebuttal 
evidence and argument, see 38 C.F.R. 
§ 20.713), so that the veteran and his 
representative may also appear to 
provide evidence and argument, including 
evidence and argument that they might 
have provided at the July 1998 Travel 
Board hearing.
	a.  If the veteran does not so 
desire, then the RO need take no further 
action with respect to this remand 
instruction paragraph.
	b.  If the veteran desires that the 
RO schedule another Travel Board hearing 
for the appellant, then the RO should 
contact the appellant and her attorney 
and ask her whether she consents to 
another Travel Board hearing on her 
behalf (i.e., a hearing at which the 
appellant would appear and present 
evidence and argument, and, if she 
desires, rebuttal evidence and argument, 
see 38 C.F.R. § 20.713).  The RO should 
inform her that at such a hearing, the 
veteran and his representative may also 
appear to provide evidence and argument, 
including evidence and argument that 
they might have provided at the July 
1998 Travel Board hearing.  The RO 
should also inform her that if she does 
not consent to a Travel Board hearing 
conducted on her behalf, she risks 
losing the right to present evidence and 
argument at the hearing to rebut any 
evidence and argument presented at the 
hearing by the veteran, and that at any 
other Travel Board hearing that might be 
conducted at the veteran's request 
(i.e., on his behalf), the veteran, not 
the appellant, will have the right of 
rebuttal.  Id.
		i.  If the appellant consents 
to another Travel Board hearing, then 
the RO should schedule such a hearing 
and notify the appellant, her attorney, 
the veteran, and the veteran's 
representative of the scheduled hearing, 
and their right to attend and present 
testimony, other evidence, and argument.  
See 38 C.F.R. § 20.713 (1998).
		ii.  If the appellant does not 
consent to another Travel Board hearing, 
then the RO should notify the veteran 
and his representative of that fact, and 
offer the veteran the opportunity for a 
Travel Board hearing.  If the veteran 
desires such a hearing, then the RO 
should provide notice of the scheduled 
hearing not only to the veteran and his 
representative, but also to the 
appellant and her attorney. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are informed of the need for 
action, but they may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


